Citation Nr: 1450368	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  04-06 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from November 1972 to March 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing conducted by a Veterans Law Judge in August 2010.  A transcript of the hearing has been associated with the Veteran's VA claims file.  The Board then remanded the Veteran's claim for additional development in January 2011.  

In February 2012, the Veteran was notified that the Veterans Law Judge who conducted the August 2010 hearing had retired.  While the Veteran was afforded an opportunity to have a new Board hearing in conjunction with his appeal, he subsequently indicated that he did not want to have another hearing.  Subsequently, the Board denied the Veteran's claim for an increased rating for PTSD in a September 2012 decision. 

The Veteran appealed the Board's September 2012 decision to the United States Court of Appeals for Veterans Claims (the Court).  In a Memorandum Decision dated April 3, 2014, the Court vacated the Board's decision and remanded the case.  

The Veteran testified at a hearing conducted by the undersigned in May 2014.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

In August 2013, the Board remanded the issues of entitlement to an increased rating for bilateral hearing loss; service connection for loss of use of the right foot; specially adaptive housing; and automobile and adaptive equipment, or adaptive equipment only.  Upon review, the requested development has not been completed and the issues have not been returned for appellate disposition.  Accordingly, these issues are not before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the May 2014 hearing, the Veteran testified that he has been experiencing daily anxiety attacks and depression.  Board Hearing Transcript at 4.  He also reported that he has been experiencing suicidal ideations and that he has neglected his personal hygiene for weeks.  Id. at 4, 13.  This testimony suggests a worsening of the Veteran's service-connected disability since the May 2011 VA examination.  Since the severity of the Veteran's service-connected PTSD is unknown, a new VA examination is warranted.  38 C.F.R. §§ 3.326, 3.327.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for his PTSD.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

2.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected PTSD.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014)



_________________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

